May 22, 2018




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 IN THE MATTER OF THE MARRIAGE OF CARRIE HOLLOMAN SLAGLE
                   AND ALAN PAUL SLAGLE

NO. 14-16-00113-CV

                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Carrie Holloman
Slagle, signed October 20, 2015, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED.

      We order appellant, Alan Paul Slagle, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.